Citation Nr: 0121589	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  99-18 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy as 
secondary to service-connected valvular heart disease, for 
the purpose of accrued benefits.

2.  Whether the appellant submitted a timely notice of 
disagreement with the denial of entitlement to a disability 
evaluation in excess of 10 percent for service-connected 
valvular heart disease, for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
July 1944.  He died in May 1995.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).  

The appellant was scheduled for a requested video-conference 
hearing before a member of the Board on October 19, 2000.  
The appellant failed to appear at that scheduled hearing.  

The Board determination of the issue of whether a timely 
notice of disagreement was filed is favorable to the 
appellant, and the issue of entitlement to a disability 
evaluation in excess of 10 percent for service-connected 
valvular heart disease, for the purpose of accrued benefits, 
is the subject of the remand herein.

The issues of entitlement to service connection for 
ventricular tachycardia as secondary to service-connected 
valvular heart disease, for the purpose of accrued benefits, 
and entitlement to a total rating based on individual 
unemployability due to service connected disabilities, for 
the purpose of accrued benefits will also be remanded for 
appropriate adjudication.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

The veteran had pending at the time of his death a claim of 
entitlement to service connection for cardiomyopathy 
secondary to his service connected valvular heart disease.  
The appellant had filed a claim for accrued benefits in June 
1995, and she was notified that accrued benefits were denied 
in July 1995.  She filed notice of disagreement with that 
denial on August 11, 1995.  While the appellant has not 
perfected an appeal of that issue, because she has not been 
issued a statement of the case, the undersigned has requested 
that the Vice Chairman of the Board approve the assumption of 
appellate jurisdiction of that issue in order to grant the 
benefit, pursuant to 38 C.F.R. § 19.13 (2000).


FINDINGS OF FACT

1.  The veteran died in May 1995.  The cause of death was 
ischemic cardiomyopathy due to atherosclerotic coronary 
artery disease.

2.  In June 1995, the appellant filed a claim for accrued 
benefits and seeking service connection for the cause of 
death.

3.  At the time of the veteran's death, he had pending (a) an 
appeal of the issue of entitlement to an increased rating for 
service-connected valvular heart disease with mitral systolic 
heart murmur; (b) a claim of entitlement to a total 
disability evaluation for individual unemployability because 
of service-connected disability (TDIU); (c) a claim of 
entitlement to service connection for sustained ventricular 
tachycardia, secondary to chronic valve disease; and (d) a 
claim of entitlement to service connection for cardiomyopathy 
secondary to service-connected valvular heart disease.

4.  The RO denied service connection for the cause of death 
in a July 1995 rating decision.  It informed the appellant of 
the decision in a letter dated August 2, 1995.

5.  The August 2, 1995, letter advised the appellant that her 
claim for accrued benefits had been denied.

6.  The appellant filed a notice of disagreement with the 
denial of accrued benefits on August 11, 1995.

7.  The Board of Veterans' Appeals granted service connection 
for the cause of death in a March 1997 decision.

8.  On August 30, 1995, the RO denied the claim of 
entitlement to a disability evaluation in excess of 10 
percent for service-connected valvular heart disease, for the 
purpose of accrued benefits.  The appellant was notified of 
this decision and of her appellate rights in a letter issued 
by the RO dated July 13, 1998.

9.  On July 21, 1998, the appellant submitted a notice of 
disagreement with the RO's August 30, 1995 decision.


CONCLUSIONS OF LAW

1.  The appellant is entitled to accrued benefits for 
service-connected cardiomyopathy.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2000).

2.  A timely and adequate notice of disagreement with the 
denial of the claim of entitlement to a disability evaluation 
in excess of 10 percent for service-connected valvular heart 
disease, for the purpose of accrued benefits, was filed.  38 
U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
previous requirement that a claimant present a well-grounded 
claim before a duty to assist arises, and requires the 
Secretary to provide assistance in developing all facts 
pertinent to a claim for benefits under title 38 of the 
United States Code.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The issue now before the Board does not involve any question 
of completeness of application (38 U.S.C.A. §5102 (West Supp. 
2001)).  The issue is whether the appellant submitted a 
timely and adequate notice of disagreement, a prerequisite to 
appellate review of the claim.  See 38 U.S.C.A. § 7105(d)(4) 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302(a) 
(2000).  Remanding the claim for additional development under 
the new statute is not appropriate, as the issue is one for 
Board determination and involves questions necessarily 
turning on what the facts show as to actions and pleadings 
filed in the past, rather than on any evidence that might be 
developed.  The Board may review the issue without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

The veteran died on May [redacted], 1995.  The death certificate 
listed the cause of death as ischemic cardiomyopathy due to 
atherosclerotic coronary artery disease.  At the time of his 
death, there were pending several claims, including 
entitlement to a disability evaluation in excess of 10 
percent for service-connected valvular heart disease with 
mitral systolic heart murmur.  He had also raised claims of 
entitlement to service connection for cardiomyopathy, service 
connection for ventricular tachycardia, and a total 
disability rating based on individual unemployability (TDIU).  

In June 1995, the appellant provided notice of the veteran's 
death to the RO.  She filed an Application for Dependency and 
Indemnity Compensation, Death Pension and Accrued Benefits by 
a Surviving Spouse.  In an accompanying statement, the 
appellant also requested that "the appeal on his service-
connected disabilities be continued."

In a July 1995 rating decision, the RO denied the claim of 
entitlement to service connection for the veteran's death, 
finding that ischemic cardiomyopathy due to atherosclerotic 
coronary artery disease was not related to military service 
and the veteran's service connected valvular heart disease 
with mitral systolic murmur did not contribute to death.  
Although the RO did not do a rating on the accrued benefits 
claims, it notified the appellant in an August 2, 1995, 
letter that accrued benefits were denied because none were 
due.

In a statement filed on August 11, 1995, the appellant 
disagreed with the rating decision denying service-connected 
death benefits.  She reminded the RO that, in her June 1995 
statement, she had asked that the appeal filed by her husband 
in September 1994 be continued, and that that Form 9 included 
the issue of service connection for cardiomyopathy secondary 
to his service-connected valvular disease.

On August 30, 1995, the RO issued a decision that denied the 
appellant's claim of entitlement to a disability evaluation 
in excess of 10 percent for service-connected valvular heart 
disease with mitral systolic heart murmur, for the purpose of 
accrued benefits.  There is no letter notifying the appellant 
of that rating decision at that time.

The appellant perfected her appeal of the claim of 
entitlement to service connection for the cause of the 
veteran's death.  In a decision of the Board of Veterans' 
Appeals dated March 26, 1997, service connection for the 
cause of the veteran's death was granted.  In reaching that 
decision, the Board found as fact that the veteran died of 
ischemic cardiomyopathy and that the service-connected mitral 
valve heart disease was etiologically related to and jointly 
caused the veteran's death.  In discussing the reasons for 
making these findings, the Board said the evidence of record 
showed that the veteran's cardiomyopathy was "related to or 
caused in part by his service connected mitral heart 
disease."

In April 1997, the RO issued a rating decision to implement 
the March 1997 Board decision.  It notified the appellant 
that same month.  In a statement dated in April 1997, but 
received on November 28, 1997, the appellant referred to the 
Board decision, noted that the veteran had a claim pending 
for service connection for cardiomyopathy and for a 100 
percent rating at the time of his death.  She indicated that 
she was seeking accrued benefits for 24 months and any other 
benefits that might apply.

In January 1998, she asked the status of her claim for 
accrued benefits.  In April 1998, the RO notified the 
appellant that, at the time of the veteran's death, there was 
no claim for VA benefits pending and her claim was denied.  
On June 1, 1998, she filed a notice of disagreement.  She 
pointed out that the veteran had a claim pending for service 
connection for cardiomyopathy at the time of his death, as 
well as a claim for unemployability and unspecified 
"others."

In a July 13, 1998, letter, the RO advised the appellant that 
her claim for accrued benefits had been denied by rating 
decision of August 30, 1995.  The RO indicated that it had 
denied accrued benefits derived from the veteran's pending 
claim for increased rating.  The letter stated that a copy of 
the rating decision of August 30, 1995, was enclosed, and 
informed the appellant that she had "one year from the date 
of this letter" to appeal the August 30, 1995 decision.  

On July 21, 1998, the appellant filed with the RO a notice of 
disagreement dated July 20, 1998, with the "denial letter of 
July 13, 1998."  

On August 24, 1999, the RO issued a statement of the case 
that indicated that the appellant's claim was being denied 
because she did not file a timely appeal to the rating 
decision of August 30, 1995, that had denied her claim for 
accrued benefits.  On September 7, 1999, the appellant filed 
a substantive appeal as to the issue of whether or not she 
had filed a timely notice of disagreement with the August 30, 
1995, denial of the claim for accrued benefits, arguing that 
she had been informed by the RO that she had one year from 
the July 13, 1998, letter in which to file her appeal.  

III.  Legal Analysis

A.  Accrued Benefits for Service-connected Cardiomyopathy

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed.Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Upon the death 
of a veteran, periodic monetary benefits to which he was 
entitled at death, based on existing ratings or decisions or 
based on evidence in the file at the date of death, that were 
due and unpaid for a period not to exceed two years prior to 
death may be paid to his spouse.  38 U.S.C.A. § 5121 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2000).  Accrued 
benefits, in contrast to "death benefits" such as DIC, 
death compensation, and death pension, "are sums owing to 
the veteran for prior periods, but unpaid at the time of 
death."  Zevalkink, 102 F.3d at 1242 (holding that accrued 
benefits are amounts "due and unpaid" prior to the 
veteran's death and are not in the nature of death benefits 
of the type referred to in 38 U.S.C. § 5310).  See also, 
Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 90 (1998) ("a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own 
application.")  

The veteran made a claim during his lifetime for service 
connection for cardiomyopathy.  The RO had not adjudicated 
that claim when he died, and it was pending.  Jones v. West, 
136 F.3d 1296, 1300 (Fed.Cir. 1998) (holding that "in order 
for a surviving spouse to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision").

The veteran died of ischemic cardiomyopathy.  In granting 
service-connection for the cause of death, the Board found 
that the cardiomyopathy was "related to or caused by" the 
veteran's service-connected valvular heart disease.  The 
Board has therefore determined that service connection, for 
accrued benefits purposes, has been established.

The appellant filed a claim for accrued benefits in June 
1995, which is within one year of the veteran's death, as 
required by 38 U.S.C.A. § 5121(c) (West 1991).

Accordingly, service connection for cardiomyopathy for 
accrued benefits purposes is established.  The Board herein 
makes no determination as to the effective date or the 
evaluation of such condition for accrued benefits purposes, 
which must be determined by the RO in accordance with 
applicable law.


B.  Timeliness of Notice of Disagreement

A claimant, or the claimant's representative, must file a 
notice of disagreement within one year from the date that the 
agency of original jurisdiction mails to the claimant notice 
of a determination.  38 U.S.C.A. § 7105(b)(1) (West 1991); 38 
C.F.R. § 20.302(a) (2000).  A notice of disagreement is a 
written communication from the claimant, or from the 
claimant's representative, expressing dissatisfaction or 
disagreement with an adjudicative determination rendered by 
the agency of original jurisdiction, and indicating a desire 
to contest the result.  38 U.S.C.A. § 7105(b) (West 1991).  A 
notice of disagreement need not contain any special wording, 
but must be in terms that can be reasonably construed as 
disagreement with that adjudicative determination and 
indicating a desire for appellate review.  38 C.F.R. § 20.201 
(2000).

In the instant case, the appellant was not notified of the 
agency of original jurisdiction's August 30, 1995, denial of 
her claim for accrued benefits based on the veteran's 
increased rating claim until the July 13, 1998, letter from 
the RO.  It was not until this letter that she was informed 
of the denial of her claim or of her appellate rights.  The 
appellant had one year from the date of that letter, or until 
July 13, 1999, to initiate an appeal by the filing of a 
notice of disagreement with that decision.  38 C.F.R. § 
20.302(a) (2000).  The appellant's July 20, 1998, statement 
was received by the RO on July 21, 1998, clearly within the 
one year period following such notice.  Moreover, that 
statement also satisfies the criteria described in 38 C.F.R. 
§ 20.201, since it reasonably indicates disagreement with the 
decision imparted to her in the July 13, 1998, letter, and 
further establishes her desire for appellate review of that 
decision.  The Board must therefore conclude that a timely 
and adequate notice of disagreement was submitted in response 
to an August 30, 1995 rating decision that denied her claim.  
38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. §§ 20.200, 
20.201, 20.300, 20.302(a) (2000).


ORDER

1.  Service connection for cardiomyopathy as secondary to 
service-connected valvular heart disease having been granted 
by Board decision of March 1997, entitlement to accrued 
benefits for service-connected cardiomyopathy is granted, 
subject to applicable law.

Under the provisions of 38 C.F.R. § 19.31 (2000), I approve 
the assumption of jurisdiction of the issue of entitlement to 
accrued benefits for the grant of service connection for 
cardiomyopathy.


		
	Ron Garvin
	Vice Chairman, Board of Veterans' Appeals


2.  The appellant having filed a timely and adequate notice 
of disagreement with the denial of her claim of entitlement 
to a disability evaluation in excess of 10 percent for 
service-connected valvular heart disease with mitral systolic 
heart murmur, for the purpose of accrued benefits, the appeal 
is granted to that extent.


REMAND

As noted, the appellant did file a timely and adequate notice 
of disagreement with the denial of her claim of entitlement 
to a disability evaluation in excess of 10 percent for 
service-connected valvular heart disease with mitral systolic 
heart murmur, for the purpose of accrued benefits.  The Court 
has held that, in instances in which a timely notice of 
disagreement has been submitted, and the claim has been 
forwarded to the Board without issuance of a statement of the 
case, the Board is to remand that claim to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  

Furthermore, the veteran had other claims pending at the time 
of his death, as the appellant has correctly noted.  He had 
raised a claim of entitlement to service connection for 
ventricular tachycardia (see statements received on March 12, 
1993, and May 13, 1993), and he had claimed a total rating 
because of individual unemployability (see VA Form 9 received 
September 15, 1994).  
A claim for accrued benefits is a claim for periodic monetary 
benefits to which the individual was entitled at the time of 
death, based on existing ratings or decisions or based on 
evidence in the file at the date of death.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2000).

As noted above, the RO informed the appellant that it had 
denied accrued benefits because none were due in an August 2, 
1995, letter.  She disagreed with this determination in a 
statement filed on August 11, 1995.  The RO should undertake 
such review as is required by statute and regulation and, if 
the review does not resolve the disagreement, issue a 
statement of the case.  See 38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. § 19.29 (2000).  Notify the appellant of the 
time limit within which to appeal.

In view of the above, this claim is REMANDED for the 
following:

1. The RO should review the claim of 
entitlement to accrued benefits based on 
the veteran's claim for increased rating 
for valvular heart disease.  If the 
decision remains adverse to the 
appellant, issue a statement of the case 
with regard to the issue of entitlement 
to a disability evaluation in excess of 
10 percent for service-connected valvular 
heart disease with mitral systolic heart 
murmur, for the purpose of accrued 
benefits.  Notify her of the time limit 
within which she must file a substantive 
appeal to secure Board review.

2.  The RO should review the claims of 
entitlement to service connection for 
ventricular tachycardia and for TDIU for 
purposes of accrued benefits.  Prepare an 
accrued rating decision, and, if the 
decision is adverse to the appellant, 
provide her a statement of the case with 
respect to these issues.  Notify her of 
the time limit within which she must file 
a substantive appeal to secure Board 
review.

3.  If a timely substantive appeal is 
thereafter received, the RO should 
forward the appellant's claim to the 
Board for appellate review as warranted.

The appellant need take no action until she is so informed.  
The purpose of this Remand is to ensure compliance with due 
process concerns.  No inference as to the final disposition 
of the appellant's claim should be made.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeal

 


